  SPRAIN BROOK MANOR N
URSING HOME
, LLC 607 Sprain Brook Manor Nursing Home
, LLC
 and
 1199 SEIU 
United Healthcare 
Workers East
. Cases 
02ŒCAŒ040231
, 02ŒCAŒ040385
, and 
02ŒCAŒ072458
 September 
29, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
SCHIFFER
 On April 26, 2013, the Board issued a Decision and 
Order in this proceeding, which is reported at 359 NLRB 
929.  Thereafter, the Respondent filed a petition for r
e-view in the United States Court of Appe
als for the Di
s-trict of Columbia Circuit. 
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 
to the Board had been challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme
 Court issued its decision in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the Board 
issued an order setting aside the Decision and Order, and 
retained this case on its dock
et for further action as a
p-propriate.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we have considered 
de novo
 the 
jud
ge™s decision and the record in light of the exceptions 
and briefs.  We have also considered the now
-vacated 
Decision and Order, and we agree with the rationale set 
forth therein.
1  Accordingly, we 
affirm the judge
™s ru
l-ings, findings, and conclusions and 
adopt the judge
™s 
recommended Order to the extent and for the reasons 
stated in the Decision and Order reported at 359 NLRB 
929, which is incorporated herein by reference.  The 

judge
™s recommended Order, as further modified herein, 
is set forth in full bel
ow.
2 1 In adopting the judge™s findings that the discharge of Catherine 
Alonso and the suspension and discharge of Karen Bartko were unla
w-ful, we do not rely on 
Relco Locom
otives, Inc
., 358 
229, 229 
fn. 4 
(2012)
, or 
USC University Hospital
, 358 NLRB 
1205, 1205
 fn. 2 
(2012).  In lieu of 
USC University Hospital
, we rely on 
Mesker Door, 
Inc
., 357 NLRB 
591, 592
 fn. 5 (2011).
 2 We shall modify the judge™s recommended Order to include stan
d-
ard remedial language requiring the Respondent to bargain with the 
Union over the changes that it unlawfully unilaterally implemented.  
We shall also modify the judge™s recommended Order in acc
ordance 
with our recent decision in 
Don Chavas, LL
C d/b/a
 Tortillas Don Ch
a-
vas
, 361 NLRB No. 10 (2014).  In addition, we shall substitute a new 
notice in accordance 
with 
Tortillas Don Chavas
, supra, and 
Durham 
School Services
, 360 NLRB No. 85 (2014), and t
o conform to our mo
d-
ified Order.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Sprain Brook Manor Nursing Home, LLC, 
Scarsdale, New York, its officers, agents, successors, and 
assigns, shall
 1.  Cease and desist from 
 (a)  Threatening employees with unspecified
 reprisals 
for seeking assistance from New York
™s Health and H
u-man Services Union 1199/SEIU
, or any other labor o
r-ganization.
 (b)  Threatening employees that if they seek union re
p-resentation they will not receive payments owed to them 
in connection with t
he compliance settlement in 
Sprain 
Brook Manor
 Nursing Home
, 351 NLRB 1190 (2007).
 (c)  Suspending, discharging
, or otherwise discrimina
t-ing against any employee for supporting New York
™s 
Health and Human Services Union 1199/SEIU
, or any 
other labor organi
zation. 
 (d)  Changing the terms and conditions of employment 
of its unit employees, without first notifying the Union 
and giving it an opportunity to bargain, by
 (1)  
Discontinuing the provision of hot lunches to e
m-ployees
. (2)  
Ceasing on
-site check
-cash
ing privileges
. (3)  
Discontinuing free onsite physical examinations
. (4)  
Discontinuing medical expense payouts to e
m-ployees.  
 (e)  In any other manner interfering with, restraining, 
or coercing employees in the exercise of the rights gua
r-anteed them by 
Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  Within 14 days from the date of this Order, offer 
Catherine Alonso and Karen Bartko full reinstatement to 
their former jobs or, if those j
obs no longer exist, to su
b-stantially equivalent positions, without prejudice to their 

seniority or any other rights or privileges previously e
n-joyed.
 (b)  Make Catherine Alonso and Karen Bartko whole 
for any loss of earnings and other benefits suffered as
 a result of the discrimination against them in the manner 

set forth in the remedy section of the judge
™s decision as 
amended in this decision.
 (c)  
Compensate Catherine Alonso and Karen Bartko 
for the adverse tax consequences, if any, of receiving 

lump
-sum backpay awards, and file a report with the 
Social Security Administration allocating the backpay 

awards to the appropriate calendar quarters for each e
m-ployee.
 (d)  Within 14 days from the date of this Order, r
e-move from its files any reference to the un
lawful disc
i-pline and discharges, and within 3 days thereafter notify 
361 NLRB No. 54
                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 608 the employees in writing that this has been done and that 
the discipline and discharges will not be used against 

them in any way.
 (e)  
Before implementing any changes in wages, hours, 
or other terms and conditions of employment of unit e
m-ployees, notify and, on request, bargain with the Union 
as the exclusive collective
-bargaining representative of 
the employees in the following bargaining unit:
  All full
-time and regular part
-time and pe
r diem non
-professional employees including licensed practical 
nurses, certified nurses
™ aides, geriatric techs/activity 
aides, housekeeping employees, laundry emplo
y-ees/assistants, dietary aides, and cooks employed by the 

Employer at its facility located 
at 77 Jackson Avenue, 

Scarsdale, NY, but excluding all other employees, i
n-cluding office clerical employees, managers and 

guards, professional employees and supervisors as d
e-fined by the Act.  
  (f)  
Rescind the above
-described unilaterally impl
e-mented cha
nges in the unit employees
™ terms and cond
i-tions of employment
 and bargain collectively with the 
Union 
with respect to 
those
 terms and conditions of e
m-ployment.
 (g)  Make employees whole for any losses they may 
have incurred as a result of the above
-descri
bed unila
t-eral changes, plus interest compounded daily.
 (h)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, al
l payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms o
f this Order.
 (i)  Within 14 days after service by the Region, post at 
its facility in Scarsdale, New York
, copies of the attached 
notice marked 
ﬁAppendix.
ﬂ3  Copies of the notice, on 
forms provided by the Regional Director for Region 2, 
after being signed
 by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to the physical posting of 

paper notices, the notices shall be distributed electron
i-cally, such as by email, posting on an intranet or an i
n-3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United 
States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 ternet site, and/or other electronic means, if the Respon
d-ent customarily communicates with its employees by 
such means.  Reasonable steps shal
l be taken by the R
e-spondent to ensure that the notices are not altered, d
e-faced, or covered by any other material.  If the Respon
d-ent has gone out of business or closed the facility i
n-volved in these proceedings, the Respondent shall dupl
i-cate and mail, a
t its own expense, a copy of the notice to 

all current employees and former employees employed 
by the Respondent at any time since November 9, 2010.  
 (j)  Within 14 days after service by the Region, hold a 
meeting or meetings, scheduled to ensure the wide
st po
s-
sible attendance, at which the attached notice is to be 
read to the employees by 
Respondent
™s owner
, Robert 
Klein
, or Administrator Shlomo Mushell
, or at the R
e-spondent
™s option, by a Board agent in the presence of 
Klein or Mushell, with translation 
available if the R
e-gional Director determines that the presence of an inte
r-
preter is appropriate.
 (k)  Within 21 days after service by the Region, file 
with the Regional Director for Region 2 a sworn certif
i-cation of a responsible official on a form provid
ed by the 

Region attesting to the steps that the Respondent has 

taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this 
notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act t
ogether with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 threaten you with unspecified reprisals 
for seeking assistance from New York
™s Health and H
u-man Services Union 1199/SEIU
, or any other labor o
r-ganization. 
 WE WILL NOT
 threaten you that if you seek union re
p-resentation you will not receive payments owed to you in 

connection with the compliance settlement in 
Sprain 
Brook Manor
 Nursing Home
, 351 NLRB 1199 (2007).
 WE WILL NOT
 sus
pend, discharge or otherwise discri
m-inate against you for supporting New York
™s Health and 
                                                  SPRAIN BROOK MANOR N
URSING HOME
, LLC 609 Human Services Union 1199/SEIU
, or any other labor 
organization.
 WE WILL NOT
 change your terms and conditions of 
employment, including the changes listed below, with
out 
first notifying the Union and giving it an opportunity to 
bargain:
 (1) Discontinuing the provision of hot lunches to e
m-ployees
. (2) Ceasing onsite check
-cashing privileges
.  (3) Discontinuing free onsite physical examinations
. (4) Discontinuing medical
 expense payouts to emplo
y-ees.  
 WE WILL NOT
 in any other manner interfere with, r
e-strain
, or coerce you in the exercise of the rights listed 
above.
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Catherine Alonso and Karen Bartko
 full 
reinstatement to their former jobs or, if those jobs no 

longer exist, to substantially equivalent positions, wit
h-out prejudice to their seniority or any other rights or pri
v-ileges previously enjoyed.
 WE WILL 
make Catherine Alonso and Karen Bartko 
who
le for any loss of earnings and other benefits resul
t-ing from the discrimination against them, less any inte
r-im earnings, plus interest compounded daily. 
 WE WILL 
compensate Catherine Alonso and Karen 
Bartko for the adverse tax consequences, if any, of r
e-ceiving lump
-sum backpay awards, and 
WE WILL
 file a 
report with the Social Security Administration allocating 

the backpay awards to the appropriate calendar quarters 
for each employee.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from 
our files any reference to the unla
w-ful discipline of Karen Bartko and the unlawful dischar
g-es of Catherine Alonso and Karen Bartko, and 
WE WILL
, within 3 days thereafter, notify them in writing that this 

has been done and that the discipline and discharge
s will 
not be used against them in any way.
 WE WILL
, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 

unit employees, notify and, on request, bargain with the 
Union as the exclusive collective
-bargaining repre
sent
a-tive of the employees in the following bargaining unit:
  All full
-time and regular part
-time and per diem non
-professional employees including licensed practical 
nurses, certified nurses
™ aides, geriatric techs/activity 
aides, housekeeping employees, 
laundry emplo
y-ees/assistants, dietary aides, and cooks employed by us 

at our facility located at 77 Jackson Avenue, Scarsdale, 

NY, but excluding all other employees, including office 
clerical employees, managers and guards, professional 
employees and super
visors as defined by the Act.  
  WE WILL 
rescind the above
-described changes in unit 
employees
™ terms and conditions of employment that 
were unilaterally implemented
 and 
WE WILL
 bargain co
l-lectively with the Union 
with respect to th
ose
 terms and 
conditions
 of employment.
  WE WILL 
make our bargaining unit employees whole 
for any losses they may have incurred by virtue of our 
unlawful unilateral changes to their terms and conditions 
of employment, plus interest compounded daily.
 SPRAIN 
BROOK 
MANOR 
NURSING 
HOME
, LLC
   The Board
™s decision can be 
found at 
,mwww.nlrb.gov/case/02
ŒCAŒ040231 or by using the QR 
code below.  Alternatively, you can obtain
 a copy of the 
decision from the Executive Secretary, Natio
nal Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.     